Citation Nr: 0512746	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  96-26 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
service-connected residuals of a shell fragment wound to the 
left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 RO decision.  

The Board then remanded the case for additional development 
of the record in December 1999 and March 2001.  

It is noted in this regard that pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002), the Board undertook 
further development of the increased rating claim in October 
2002.  

The However, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, a review of the record does not 
reveal that the appellant waived RO consideration of this 
evidence.  

Accordingly, the Board remanded the case back to the RO for 
further review in July 2003.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered 
on the merits herein on appeal has been obtained, and VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to his claims and the evidence 
necessary to substantiate his claims.  

2.  The service-connected residuals of the penetrating shell 
fragment wound involving posterior left knee currently are 
shown to be manifested by some pain, stiffness and numbness 
with mild impairment on prolonged weight bearing; neither a 
compensable limitation of motion or functional loss due to 
pain, related subluxation or instability, nor significant 
muscle or bony injury is demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected left knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 
4.71a including Diagnostic Codes 5257, 5260, 5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In addition, regulations 
implementing VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

It is noted that the veteran was provided notice of VCAA in 
the Board's March 2001 Remand and its November 2002 decision.  
Additional notice was provided to the veteran in the VCAA 
letters dated in June 2001 and February 2004.  Both notices 
informed the veteran of the medical and other evidence needed 
to substantiate his claim and of what medical or other 
evidence he was responsible for obtaining.  VA also 
identified which evidence it was responsible for obtaining.  

In the Statement of the Case and Supplemental Statements of 
the Case, the veteran has been provided with pertinent rating 
schedule provisions regarding his increased rating claim for 
a left knee condition.  

VA has thereby met its obligations to notify the appellant of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Furthermore, the veteran also testified a personal hearing 
held at the RO in June 1996.  He was accorded VA examinations 
that were completed in June 1994, January 1997, April 2000, 
February 2002 and April 2003.  

In response to the RO's June 2001 VCAA notice letter, the 
veteran submitted a statement indicating that he had no 
further medical evidence to submit.  Neither the veteran nor 
his representative have suggested that there are missing VA 
or private medical records that need to be obtained, and the 
Board is not aware of any such records.  Nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claims on the merits.  


Increased rating for service-connected left knee condition

In his June 1996 RO hearing testimony, the veteran complained 
of having pain and numbness from the left knee shrapnel wound 
down into this foot.  He denied feeling any grinding effect 
in the left knee with occasional complaints of left knee 
locking or giving way.  The veteran stated that he was not 
currently employed and was last employed in 1995.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's left knee disability is currently evaluated as 
20 percent disabling under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257, which contemplates other 
impairment of the knee, namely, recurrent subluxation or 
lateral instability.  

The Board notes that the VA General Counsel has issued a 
precedential opinion holding that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).  

Additional disabling symptomatology is shown when a veteran 
meets the criteria for at least a noncompensable evaluation 
under either Diagnostic Code 5260 or 5261.  

In this regard, the Board notes that the Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain or other symptoms under 38 C.F.R. §§ 4.40, 
and 4.45 (2004).  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

Initially, the Board will consider whether a higher rating is 
available under DC's 5260 or 5261.  

Under DC 5260, a no percent evaluation is warranted where 
flexion of the leg is limited to 60 degrees; a 10 percent 
evaluation where flexion is limited to 45 degrees; a 20 
percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees.  

Under DC 5261, a 0 percent evaluation requires extension of 
the leg limited to five degrees; a 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent 
evaluation requires extension limited to 15 degrees; a 30 
percent evaluation requires extension limited to 20 degrees; 
a 40 percent evaluation requires extension limited to 30 
degrees; and a 50 percent evaluation requires extension 
limited to 45 degrees.  

See also 38 C.F.R. § 4.71, Plate II (2001) which reflects 
that normal flexion and extension of a knee is from 0 degrees 
of extension to 140 degrees of flexion.  

On VA joints examination n June 1994, the veteran had left 
knee range of motion from 0 to 125 degrees.  Right knee range 
of motion was from 0 to 140 degrees.  On VA joints 
examination in January 1997, the veteran was left knee joint 
flexion to 120 degree, extension from 0 to 170 degrees.  
Right knee range of motion was from 0 to 140 degrees.  

On VA joints examination in April 2000, the veteran had 
normal, symmetric knee motion from 0 to 140 degrees.  
Similarly, on VA joints examination in February 2002, the 
veteran had full, nontender range of motion from 0 to 130 
degrees.  On recent examination in April 2003, the had range 
of motion in the left knee from 0 to 145 degrees with 
flexion.  

In light of these findings, the Board concludes that the 
credible and probative evidence of record does not support 
the assignment of compensable ratings under DC 5260 or 5261.  

The Board has also considered whether a higher rating is 
warranted under DC 5257.  See VAOPGCPREC 23- 97 (July 1, 
1997).  Under that Diagnostic Code, a 10 percent disability 
rating is warranted for slight recurrent subluxation or 
lateral instability; a 20 percent disability rating is 
warranted for moderate recurrent subluxation or lateral 
instability; and a 30 percent disability rating is assigned 
for severe recurrent subluxation or lateral instability.  

On VA joints examination in June 1994, the veteran complained 
of left knee pain and numbness.  However, there were no 
objective findings of swelling, deformity or other 
impairments such as subluxation, lateral instability, 
nonunion, loose motion, or malunion.  Strength of the left 
knee join was less than the right with evidence of left knee 
joint pain, but no muscle herniation.  

Likewise, the January 1997 VA joints examination report 
reflected no left knee joint swelling or deformity.  However, 
no opinion was offered with respect to detection of lateral 
instability, subluxation, non-union, loose motion, and 
malunion pending radiographic evidence.  

On a VA examination in April 2000, the veteran's knees were 
stable to varus, and valgus stress at 0 degrees of flexion 
and at 30 degrees of flexion, bilaterally.  Both knees were 
stable in the anterior, posterior, and rotatory directions.  
McMurray's sign was absent medially and laterally.  The 
examiner addressed the veteran's complaints of incoordination 
and tripping.  

The examiner opined that the veteran's left knee causes minor 
discomfort and essentially no functional impairment.  The 
examiner noted that "it [was] possible that during flare-ups 
of the left knee symptoms, he could experience some weakened 
movement and excessive fatigability."  

The examiner reported that physical examination revealed no 
basis for the veteran's complaints of incoordination and 
tripping and found it unrelated to the service-connected 
shrapnel wound.  

On a VA joints examination in February 2002, ligamentous 
evaluation was normal.  Anterior drawer, Lachman, posterior 
drawer pivot shift, varus-valgus stressing at full extension 
and at 30 degrees of flexion were all normal and symmetric 
with the contralateral side.  

Likewise on recent VA joints examination in April 2003, the 
veteran demonstrated neutral alignment in the left knee with 
no erythema, warmth or effusion.  The left knee was stable on 
varus, valgus, anterior, and posterior stress.  McMurray test 
was negative with no joint line tenderness observed on 
examination.   

In this case, despite the veteran's subjective complaints of 
incoordiation, there is no objective evidence or findings of 
instability or subluxation.  In addition, the treatment 
records were also negative for any findings of instability or 
subluxation.  

The Board has given consideration to evaluating the veteran's 
service-connected knee disabilities under different 
Diagnostic Codes.  However, DC 5256 is not for application 
because there is no evidence of ankylosis in the left knee.  

Similarly, DC's 5003 or 5010 are not for application because 
while there is radiographic evidence of shrapnel and minimal 
degenerative changes in the left knee, there is no competent 
medical evidence that associates the veteran's arthritis to 
his shrapnel injury.  

The examiner who conducted the February 2002 VA examination, 
noted the veteran's early medial compartment degenerative 
arthritis, but opined that the location of the shrapnel did 
not worsen any degenerative arthritic process in the knee.  

The examiner noted that the shrapnel lodged within the soft 
tissue "[might] contribute to some hamstring dysfunction," 
specifically, irritation of the soft tissue and tendons.  The 
examiner noted stable ligamentous examination with no 
instability contributing to the veteran's early arthritis.  

The examiner opined that the veteran's level of disability in 
the left knee from the shrapnel injury "[would] remain 
stable and his shrapnel [was] not the type that [would] 
worsen the situation in his knee."  

The examiner added that "any slow worsening that he ha[d] in 
that knee [was] a process of degenerative arthritis which he 
[might] well have, but is not result of the shrapnel 
injury."

On recent VA examination, another examiner likewise opined 
that the shrapnel wound to his left knee did not predispose 
him to arthritis in his knee and that he did not expect any 
arthritis that might develop in either knee to be secondary 
to his shrapnel wound given that the shrapnel wound was 
entirely extra-articular and minor in nature.  

The X-ray studies obtained from September 1993 until April 
2000 to have been repeatedly negative for any evidence of 
arthritis in the left knee.  The first objective evidence of 
minimal degenerative changes in the left knee are seen on x-
ray studies taken in April 2000.  

The Board has also considered whether a higher rating is 
warranted for the veteran's left knee disability based on 
functional loss due to pain or other symptoms under the 
provisions of 38 C.F.R. §§ 4.40 or 4.45.  See Deluca, supra.  

Although the veteran has repeatedly complained of pain in his 
left knee and the report of his April 2003 VA examination 
shows that he also complained of stiffness, and numbness, the 
Board notes that there are no findings of weakness, lack of 
endurance or incoordination of the left knee.  

In fact, a review of the medical evidence reflects the 
veteran's own statements that he was asymptomatic most of the 
time and that his left knee did not feel loose or wobbly.  

There has been objective evidence of pain in the left knee 
joint; however, the Board believes that the degree of 
symptomatology experienced in the veteran's left knee is 
already contemplated by the 20 percent evaluation presently 
assigned for other impairment of the left knee.  Accordingly, 
the benefit sought on appeal is accordingly denied.  


ORDER

An rating in excess of 20 percent for the service-connected 
residuals of the shell fragment wound of the left knee is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


